Exhibit 10.19

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (this "Agreement") is entered
into by and between Endocyte, Inc. ("Endocyte"), and Scot L. Harper, Ph.D.
("Harper") (together, the "Parties") and will become effective on the date that
is eight calendar days after Harper has executed and not revoked this Agreement
(the "Effective Date").

Recitals

A.         Endocyte is terminating Harper's employment effective October 14,
2016 (the "Separation Date").

B.         This involuntary termination of employment is without cause as
defined in the Change in Control and Severance Agreement entered into between
Endocyte and Harper dated May 15, 2015 (the "Severance Agreement").

C.         The Severance Agreement entitles Harper to severance benefits under
certain circumstances, subject to Harper's entering into this Agreement.

Agreement

In consideration of the foregoing and the following mutual undertakings, and
subject to the terms and conditions of this Agreement, the Parties agree as
follows:

1.         Severance Benefits.  Subject to the effectiveness of this Agreement
and to the terms and conditions of this Agreement and the Severance Agreement,
Endocyte will:

(a)       Within 30 days following the Effective Date, pay Harper the sum of
$232,160, which is equal to 75% of his current annualized base salary, less
applicable tax withholdings; and

(b)       Accelerate (as of immediately prior to Harper’s termination of
employment) the vesting of the portion of each of Harper’s  stock option awards
and restricted stock unit awards that, but for the termination of employment,
would have vested on or before July 14, 2017; and

(i)   with respect to the restricted stock unit awards that so vest, such
restricted stock units will be settled and paid in the form of Endocyte common
stock as soon as practicable after the Effective Date, but in no event later
than the 15th day of the third month following the Separation Date, and unless
Harper provides notice to Endocyte prior to the Effective Date that he desires
to pay cash to satisfy all applicable tax withholding requirements and Harper
makes such cash available to Endocyte prior to the Effective Date, Endocyte will
withhold from the payment of common stock upon settlement and payment of such
restricted stock units otherwise deliverable shares of common stock to satisfy
all applicable tax withholding requirements; and





1

Harper’s Initials ______

--------------------------------------------------------------------------------

 



(ii)   with respect to stock option awards for which vesting is accelerated
pursuant to Section 1(b) hereof, exercise of such stock options will be subject
to the passing of the Effective Date and to the terms of the Endocyte, Inc. 2010
Equity Incentive Plan and the applicable stock option grant agreement; and

(c)       For each full calendar month during the period beginning October 14,
2016 and ending on the earlier of the nine-month anniversary of the Separation
Date or the date on which Harper becomes eligible for group health insurance
coverage with a new employer, pay Harper an amount equal to 140% of Harper's
COBRA Premium Rate (as defined in the Severance Agreement), less applicable
payroll tax withholdings. 

2.         Acknowledgements.  Harper acknowledges and agrees that:

(a)       The terms of the vested stock option awards he holds allow for
exercise for a limited period of three months after his Separation Date, and in
connection with his exercise of vested stock options and/or sale of option
shares or RSU shares, he is relying on his own tax advisor; and

(b)       Endocyte will pay him his base salary due through his Separation Date
and the balance of his accrued unused vacation pay as of the Separation Date,
with such payments being made in accordance with Endocyte’s normal payroll
practices.  Payment of these amounts will not be conditioned upon his entering
into this Agreement.  Upon receipt of the foregoing payments, Harper
acknowledges and agrees that Endocyte has paid him all compensation (including
but not limited to wages, overtime, bonuses, vacation and other paid time off)
and provided all other benefits due from his employment with Endocyte and the
ending of that employment other than the consideration, payments and benefits
set forth in Section 1 of this Agreement.  Upon his receipt of the
consideration, payments and benefits set forth in Section 1 of this Agreement,
Endocyte will have fully discharged its obligations to him pursuant to the
Severance Agreement and otherwise in connection with his employment with, and
service to, Endocyte; and

(c)       By entering into this Agreement, he is resigning as an officer of
Endocyte effective as of his Separation Date; and

(d)       He is not aware of any potential compliance violations by Endocyte or
by any of its directors, officers, employees or agents that are related to
Endocyte, arising under any federal, state or local law, that he has not fully
disclosed in writing to Endocyte's CEO; and

(e)       He will cooperate with Endocyte should his assistance be needed in
response to any governmental investigation of or litigation against
Endocyte.  He agrees to make himself reasonably available for providing
information and, to the extent necessary, testimony relevant to such response or
defense. Harper understands that Endocyte will make its best effort to arrange
such assistance so as not to unreasonably interfere with Harper's employment or
personal commitments and will reimburse any reasonable out-of-pocket expenses,
including but not limited to reasonable travel and





2

Harper’s Initials ______

--------------------------------------------------------------------------------

 



lodging expenses, he may incur in providing this cooperation. Harper further
understands that Endocyte will compensate him for time spent on such assistance
at rate of $150.00 per hour, with time spent rounded to the nearest quarter hour
for billing purposes. Any such payment will be reported to Harper on a Form
1099, and Harper agrees he will be responsible for any resulting tax liability.

3.         Release.  In consideration for, and as a condition to, his receipt of
the benefits provided herein and in the Severance Agreement:

(a)       To the fullest extent permitted by law, Harper hereby irrevocably and
unconditionally releases, discharges and covenants not to sue Endocyte and its
Representatives (as defined below) from and with respect to all claims, actions,
costs and expenses, known or unknown, that Harper has or may have as of the
Effective Date, except for (i) his rights under this Agreement, (ii) his rights
under the award agreements and plans governing his stock options and restricted
stock units, (iii) his rights to indemnification under Endocyte’s Certificate of
Incorporation and By-Laws and to coverage under Endocyte’s D&O insurance
policies, and (iv) his rights as a stockholder (collectively, the “Preserved
Rights”).  Nothing in this Agreement shall constitute or be construed as a
waiver of future claims or a waiver of Harper’s right to file a charge with the
U.S. Equal Employment Opportunity Commission or its state or local counterparts
or to participate in an investigation of any such charge.  However, Harper does
release to the fullest extent permitted by law his right to file a court action
and to seek or to accept individual remedies or damages in any action filed on
his behalf, and this release shall apply with full force and effect to any
proceeding arising from or relating to such recourse including, but not limited
to, the right to monetary damages or other individual legal or equitable relief.

(b)       For the avoidance of doubt, this release shall be construed as broadly
as lawfully possible and is intended, to the fullest extent permitted by law, to
include all claims that Harper may have against Endocyte and any of its
Representatives as of the Effective Date other than the Preserved Rights,
including those arising (i) from his service as an employee, officer and
director of Endocyte (or from the termination of such service), (ii) under any
federal, state or local law (including anti-discrimination laws such as the Age
Discrimination in Employment Act), (iii) under any contract or agreement between
Harper and Endocyte, including the Severance Agreement, and (iv) under any legal
theory, including contract, tort or common law.

(c)       The "Representatives" of Endocyte to which the foregoing release
extends include all of its officers, directors, employees, agents,
representatives, stockholders, benefit plans and programs (except with respect
to any vested retirement benefits), trusts, trustees, administrators,
fiduciaries, insurers, attorneys and assigns, and all persons acting by,
through, under, or in concert with any of the foregoing entities or individuals.

(d)       Harper represents and warrants that he has not commenced an action of
any kind in any forum against Endocyte or any of its Representatives.





3

Harper’s Initials ______

--------------------------------------------------------------------------------

 



(e)       Endocyte hereby irrevocably and unconditionally releases, discharges
and covenants not to sue Harper, his estate and his heirs from and with respect
to all claims, actions, costs and expenses, known or unknown, that Endocyte has
or may have as of the Effective Date; provided, however, that the foregoing
release does not extend to (i) Endocyte’s rights and Harper’s obligations under
this Agreement, the Severance Agreement and  the Surviving Covenants as defined
in Section 8(b) below, or (ii) any claims that cannot by law be released through
this Agreement.

(f)       This Agreement does not constitute an admission by either Party that
such Party has violated any law or committed any wrongful act, and each Party
specifically denies having done so.  This Agreement may not be introduced into
evidence or relied upon in legal proceedings except proceedings regarding breach
of the terms of this Agreement or in defending legal claims.

4.         Confidentiality.  Except as otherwise required by law, Harper will
not disclose any of the terms of this Agreement to anyone other than (a) his
spouse or professional advisors who agree to maintain the confidentiality of
such terms, or (b) the Equal Employment Opportunity Commission or any comparable
state or local agency.

5.         Return of Property.  Harper will return promptly to Endocyte all of
Endocyte's property, documents and materials in Harper’s possession or subject
to Harper’s control, including equipment, computers and electronic devices,
access cards, keys, manuals, and written literature (including electronically
stored data in any form).  Harper affirms that he has not and will not alter,
destroy, remove, or inappropriately limit Endocyte's access to its records or
documents.

6.         Non-Disparagement.  Neither Harper nor Endocyte shall make false,
negative or disparaging statements about the other Party (and, in the case of
Harper, about Endocyte's Representatives, management, policies, practices or
services) to any other person or entity, except as may be legally required.

7.         Transition Assistance.  In consideration for the payments and
benefits provided pursuant to Section 1 above, and without additional
compensation, for a period of 30 calendar days following the Separation Date,
Harper will provide advice and assistance for purposes of transitioning his
responsibilities.  This assistance will be provided in the capacity of a
consultant, with respect to Endocyte’s operations and other matters within his
experience and expertise, as requested by Endocyte’s CEO.  Endocyte will not
require of Harper a level of transition assistance that will unreasonably
interfere with any new employment Harper undertakes or with his efforts to
secure such new employment.  Endocyte anticipates that this transition
assistance will be predominantly, if not entirely, by telephone.  Harper agrees
to provide Endocyte's Vice President, HR with two telephone numbers where he may
be reached; to promptly notify Endocyte's Vice President, HR if either number
changes; and to return calls requesting transition assistance no later than the
next business day.  Harper will have no authority or responsibilities other than
to respond to reasonable requests for advice and assistance from Endocyte's
CEO.  He will interact exclusively with Endocyte's CEO except as otherwise
requested by the CEO.





4

Harper’s Initials ______

--------------------------------------------------------------------------------

 



8.         Miscellaneous.

(a)       This Agreement and the Severance Agreement contain the entire
agreement between the Parties relating to the matters addressed in this
Agreement and Harper acknowledges that he is not relying on any oral or written
representations, statements, promises, or other inducements made by Endocyte or
its Representatives except those expressly stated in this Agreement. 

(b)       This Agreement supersedes all prior written or oral negotiations,
representations, or understandings relating to the matters addressed in this
Agreement unless otherwise preserved in this Agreement.  However, all
intellectual property assignment, dispute resolution, restrictive stock
transfer, voting, right of first refusal, lock up, confidentiality,
nondisclosure, non-compete, non-solicitation and other post-employment
restrictions and covenants that apply to Harper by virtue of the Severance
Agreement, his employment with Endocyte, Endocyte's plans, policies, and
practices, or other prior agreements, statutes or common law (collectively, the
“Surviving Covenants”) remain in full force and effect and are not in any way
affected, diminished or superseded by this Agreement.  Furthermore, this
Agreement does not affect Harper’s legal obligation to protect the
confidentiality of Endocyte's information, including but not limited to
personnel and personal (including medical) information, research, trade secrets,
proprietary information, business plans and models, and financial data
that Harper obtained in connection with his employment with Endocyte.

(c)       This Agreement can only be amended or modified by a writing signed by
both Parties.

(d)       A court of competent jurisdiction's declaration that any portion of
this Agreement is illegal or unenforceable will not affect the legality,
enforceability, or validity of the remainder of this Agreement so long as the
economic or legal substance this Agreement contemplates is not affected in any
manner materially adverse to any Party.

(e)       This Agreement will be binding upon and inure to the benefit of the
Parties' heirs, personal representatives, successors and assigns.

(f)       This Agreement will be construed and enforced in accordance with
Indiana law without regard to conflict of laws principles.  Any legal action
relating to this Agreement will be commenced and maintained exclusively before
an appropriate state or federal court of record in Indiana.  The Parties will
submit to the jurisdiction of those courts and waive any right to challenge
personal jurisdiction or venue in any action commenced or maintained in those
courts.

(g)       This Agreement may be executed in counterparts or using facsimile or
electronic signatures, each of which will have the same force and effect as
original signatures.





5

Harper’s Initials ______

--------------------------------------------------------------------------------

 



(h)       Neither Party shall be deemed to be the drafter of this Agreement,
which will be interpreted and construed without presumption or inference based
upon or against the Party responsible for its drafting.

(i)       Harper acknowledges that he has had a reasonable opportunity to read
and discuss all aspects of this Agreement with counsel, fully understands all
provisions of it, and is entering into this Agreement voluntarily and entirely
of his own free will under no duress or coercion.

(j)       The Recitals are an integral part of this Agreement and specifically
are incorporated by reference.

9.         Harper acknowledges and agrees that:

(a)       Endocyte provided him this Agreement on October 14, 2016;

(b)       Endocyte advised him at that time to consult an attorney prior to
signing this Agreement;

(c)       He has 21 calendar days (i.e., through November 4, 2016) in which to
accept Endocyte’s offer by signing and returning this Agreement to Katherine
Parker at Endocyte; this offer will expire if he does not sign and return this
Agreement to Katherine Parker at Endocyte within that 21-day period; and if
discussions between the Parties result in any changes to this Agreement before
it is signed, the 21-day period will not restart; and

(d)       Endocyte informed him that (i) this Agreement will not be effective or
enforceable against either Party if Harper revokes it by giving written notice
of revocation to Katherine Parker at Endocyte, which notice must be received by
Ms. Parker not later than seven calendar days after Harper signs this Agreement,
and (ii) if not revoked, this Agreement will become binding and enforceable on
the eighth day following Harper’s execution hereof.

In order to evidence their agreement to the foregoing, the Parties have executed
this Agreement on the dates stated below.

 

 

 

 

 

 

    

Endocyte, Inc.

   /s/ Scot L. Harper

 

 

Scot L. Harper, Ph.D.

 

By:

 /s/ Mike Sherman

 

 

Name:

 Mike Sherman

 

 

Title:

 CEO

Date:

 10/28/16

 

Date:

 10/28/16

 

 

 

 

 

 

 

 

 

 

6

Harper’s Initials ______

--------------------------------------------------------------------------------